APA provides the exclusive means of judicial action concerning an
                 agency's final decision in a contested case). Because appellant failed to file
                 his petition for judicial review within 30 days after service of the Board's
                 order, the district court lacked jurisdiction to consider appellant's
                 arguments.    See NRS 632.400(2) (explaining when the Board's decision
                 becomes effective); NRS 233B.130(2)(c) (requiring that a petition for
                 judicial review be filed within 30 days after service of the agency's final
                 decision); Mikohn Gaming v. Espinosa, 122 Nev. 593, 598, 137 P.3d 1150,
                 1154 (2006) (explaining that the district court is divested of jurisdiction if
                 the petition for judicial review is not timely filed within the 30-day
                 limitation period). Accordingly, we affirm the district court's order
                 dismissing appellant's petition as time-barred.'
                              It is so ORDERED.




                                          Parraguirre


                                             J.




                 cc: Hon. James C. Shirley, District Judge
                      Gregory Stillions
                      Laxalt & Nomura, Ltd./Reno
                      Pershing County Clerk


                        'Although the district court analyzed the merits of appellant's
                 petition, we do not need to review its findings because we conclude that
                 the district court lacked jurisdiction over the petition.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e